DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second visual indication as recited in claim 4” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “a second visual indication in proximity to one of the plurality of output connectors having an assigned power threshold of zero” is not clear.

For purpose of examination, examiner assumes that a second visual indication assigned when power available.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Santini et al (USPN 2013/0241284).

assigning a power threshold for each of the plurality of output connectors (the connectors  includes 4a, 4b, …4n, 5a, 5b,…5n, see par. 0037-0038, see figure 1);
sensing a power level of a given one of the plurality of output connectors (by a power sense circuit 84); and 
stopping a delivery of power by the given one of the plurality of output connectors when the power level of the given one of the plurality of output connectors exceeds the assigned power threshold for the given one of the plurality output connectors (e.g. see par. 0042); 
wherein the power thresholds for each of the plurality of output connectors are assigned so that a sum of the power thresholds assigned to the plurality of output connectors does not exceed a maximum rated power for the PDU (see par. 10 A), the maximum rated power of the PDU (10A) being less than a sum of power limits of the plurality of output connectors (when the voltage exceeds 2.85V, the sum of the power limits of the connectors excesses 11.4 A) (see par. 0041, 0042).

calculating the power level of the given one of the plurality of output connectors based on the sensed power parameter (see par. 0036).
Regarding claim 5, Santini discloses wherein different power thresholds are assigned to at least a subset of the plurality of output connectors (e.g. 5a, 5n, see par. 0041, 0043).
Regarding claim 6, Santini discloses wherein assigning the power threshold for each of the plurality of output connectors comprises assigning a current limit for each of the plurality of output connectors (see par. 0041-0042). 
4.	Claims 1-12, 15-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mergener et al (USPN 2017/0125984).
Regarding claim 1, Mergen discloses  a method of limiting a total power delivered by a power distribution unit (PDU) (110) having a plurality of output connectors (140), comprising:

sensing a power level of a given one of the plurality of output connectors (by current sensors 152, 153, see par. 0046); and 
stopping a delivery of power by the given one of the plurality of output connectors when the power level of the given one of the plurality of output connectors exceeds the assigned power threshold for the given one of the plurality output connectors (e.g. see par 0046); 
wherein the power thresholds for each of the plurality of output connectors are assigned so that a sum of the power thresholds assigned to the plurality of output connectors does not exceed a maximum rated power for the PDU (25A, see figure 4a, par. 0025, 0030), the maximum rated power of the PDU (25A) being less than a sum of power limits of the plurality of output connectors (see par. 0025, 0030, see figure 4b).
Regarding claim 2, Mergener discloses wherein sensing the power level of the given one of the plurality of output connectors comprises: sensing a power parameter selected from a voltage, a current (by current sensors 152, 153, see par. 0046), an effective current, an instantaneous power, an instantaneous active 
calculating the power level of the given one of the plurality of output connectors based on the sensed power parameter (see par. 0046).
Regarding claim 3, Mergener discloses providing a first visual indication in proximity to the given one of the plurality of output connectors when stopping the delivery of power by the given one of the plurality of output connectors (see par. 0051).
Regarding claim 4, Mergener disclose providing a second visual indication in proximity to one of the plurality of output connectors having an assigned power threshold of zero (e.g. the power of the connectors 140 are available, see par. 0051).
Regarding claim 5, Mergener discloses wherein different power thresholds are assigned to at least a subset of the plurality of output connectors (e.g. par. 0036, and steps 208, 210, figure 6).
Regarding claim 6, Mergener discloses wherein assigning the power threshold for each of the plurality of output connectors comprises assigning a current limit for each of the plurality of output connectors (see par. 0030).

Regarding claim 8, Mergener discloses the indication of the power level of the given one of the plurality of output connectors is transmitted over the power line using a power line communication (PLC) protocol (184) (see figure 3, par. 0068).
Regarding claim 9, Mergener discloses receiving a user command to rearm the given one of the plurality of output connectors; and resuming the delivery of power by the given one of the plurality of output connectors in response to the user command (see par. 0050).
Regarding claim 10, Mergener discloses a power distribution unit (PDU) (110) (see figure 2), comprising: 
an input connector (130);
a plurality of output connectors (140a-d);
a plurality of circuits (138, 153, 154), each circuit being adapted to selectively connect the input connector to a corresponding one of the plurality of output connectors, each circuit comprising a sensor (153a) adapted to sense a power level of the corresponding one of the plurality of output connectors; and

assign a power threshold (such as thresholds 160 of the connectors 140 are stores in a memory 164) to each of the plurality of output connectors, cause a disconnection of a given one of the plurality of output connectors from the input connector by a corresponding one of the plurality of circuits when the power level of the given one of the plurality of output connectors exceeds the assigned power threshold for the given one of the plurality output connectors (see figure 6, par. 0046), and
assign the power thresholds to each of the plurality of output connectors so that a sum of the power thresholds assigned to the plurality of output connectors does not exceed a maximum rated power for the PDU (25A) (see figure 4a), the maximum rated power of the PDU being less than a sum of power limits of the plurality of output connectors (see par. 0025, 0030, figure 4b).
Regarding claim 11, Mergener discloses the sensor of each of the plurality of circuits is selected from a voltmeter, an ammeter (153), a power meter and a combination thereof; and

Regarding claim 12, Mergerner discloses wherein each of the plurality of circuits comprises a relay (154a), the controller causing the relay of the corresponding one of the plurality of circuits to disconnect the given one of the plurality of output connectors from the input connector.
Regarding claim 15, Mergener discloses a power line communication (PLC) protocol modem (184) operatively connected to the controller (150)  and adapted to transmit an indication of the power level of at least one of the output connectors over a power line connected to the input connector (see figures 3, 7, par. 0068).
Regarding claim 16, Mergener discloses a user interface (182) operatively connected to the controller (150), wherein the controller is further adapted to:
receive a user command from the user interface; and cause the plurality of circuits to reconnect the given one of the plurality of output connectors to the input connector when receiving a user command from the user interface (0050, 0060).

Allowable Subject Matter
5.	Claims 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836